Per Curiam:
The court below did well in dismissing the plaintiffs’ bill. A chancellor ought not to interfere to rescind an executed contract when the parties have a full and complete remedy at law; and the more so in a ease like the present where the interests of a third party are involved. Moreover, the complainants’ case is •unsupported by facts.
Enoch Plartman did, as he had a right to do, the best possible for himself, in providing for his own welfare in his old age; and Lowry’s bargain turned out to be a good one, only because the old man died sooner than was expected. We agree with the master that the consideration received by Lowry, in view of all the circumstances, was not grossly disproportioned to the services which he agreed to render; for he had to run the risk •of Hartman’s living until extreme old age had made him a serious and costly charge. That it turned out otherwise was an advantage rightly belonging to Lowry, and not to Hartman’s heirs.
Decree affirmed and appeal dismissed, at costs of appellants.